DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or disclose retrieving geographic data comprising a logical hierarchy indicating relationships between one or more destinations and one or more points of interest, including the queried point of interest and identifying one or more other points of interest based, at least in part, on the geographic data comprising the logical hierarchy, wherein the one or more other points of interest are different from the queried point of interest, as required by claims 21, 34 and 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662